Citation Nr: 1531540	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the RO in Boston, Massachusetts.  

In May 2015, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran has PTSD due to a motor vehicle accident in service that is documented in the service treatment records.

2.  The Veteran has an adjustment disorder with disturbances of mood and anxiety as a result of his service-connected cervical spine disability. 


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as PTSD and an adjustment disorder with disturbances of mood and anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a). 

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran's claim is principally based upon his motor vehicle accident (MVA) in service.  He asserts this stressful experience has directly caused his presently diagnosed PTSD, and as a result of the pain caused by his service-connected cervical spine disability, he has an adjustment disorder.  A review of the Veteran's service treatment records (STRs) does show he experienced a substantial MVA, which resulted in a fractured C7 spine segment and his hospitalization for over two weeks.  Based on the foregoing, the Board finds the Veteran experienced a traumatic event in service. 

Additionally, the Veteran's outpatient treatment notes from the Boston VA Medical Center (VAMC) show he has a confirmed diagnosis of PTSD, as well as an adjustment disorder with disturbances of mood and anxiety in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM).  As such, the central question that remains is whether the Veteran's current acquired psychiatric disorders are related to his in-service MVA or service-connected cervical spine disability.   

A statement provided by the Veteran's treating VA psychiatrist in October 2011 reflects that the psychiatrist had been treating the Veteran for over ten years.  The clinician indicated the Veteran was assessed to have PTSD.  A review of the Veteran's outpatient treatment notes from the Boston VAMC shows this clinician has determined the Veteran satisfied all the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV) criteria necessary for a confirmed diagnosis of PTSD.  Finally, the clinician concluded the Veteran's PTSD is, "due to the motor vehicle accident that occurred during his military service." 

Additionally, the Board has carefully reviewed the Veteran's outpatient treatment notes from the Boston VAMC.  These notes show that, in addition to the above-noted PTSD diagnosis, the Veteran has been diagnosed with an adjustment disorder with disturbances of mood and anxiety.  A note dated in November 2007 indicates the Veteran's adjustment disorder was "due to a general medical condition [GMC] (cervical pain)."  

To date, the RO has not provided the Veteran with a VA examination relative to the claimed disability.  However, an examination is only necessary in the event there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Board finds an examination is not necessary in this case, as there is indeed copious medical evidence upon which a favorable determination can be based.  Specifically, the Veteran's treating psychiatrist, a VA clinician, has determined the Veteran presently satisfies the DSM criteria for a diagnosis of PTSD, as well as an adjustment disorder with disturbances of mood and anxiety.  The record indicates this psychiatrist has treated the Veteran for over 10 years, and has concluded the Veteran's PTSD is due to his motor vehicle accident in service and his adjustment disorder is due to his service-connected cervical spine disability.  The Board finds no reason to question these opinions.  

Accordingly, the Veteran is entitled to service connection for his acquired psychiatric disorders. 


ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as PTSD and an adjustment disorder with disturbances of mood and anxiety, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


